DETAILED ACTION
Re Application number 16/765755, this action responds to the amended claims, dated 05/03/2022.
At this point, claims 1-16 have been cancelled.  Claims 23, 30, and 36 have been amended.  Claims 17-36 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes Applicant’s amended claims, dated 05/03/2022; in view of the amended claims, Examiner’s rejections of claims 23-24, 30, and 36 under 35 USC § 112(b) are maintained.  While Applicant has added a “low priority” in addition to the high priority, Applicant has not defined any threshold for determining whether a priority qualifies as “high priority” or “low priority”.  The terms could be “high” or “low” in absolute terms, i.e. the high migration priority is higher than any other priority and the low migration priority is lower than any other priority.  It they could also be relative to each other, in that the high migration priority is higher than the low migration priority.  They could also be relative to a single threshold, in that a migration priority is “high migration priority” if it exceeds a threshold, and any priority below that threshold is “low migration priority”.  They could also be relative to multiple thresholds, i.e. anything above an upper threshold is “high migration priority”, and anything below a lower threshold is “low migration priority”, with any migration priority in between the upper and lower thresholds being a middle migration priority.  Because Examiner is unable to determine the threshold used to distinguish between “high migration priority” and “low migration priority”, the limitation is indefinite.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 25-27, 30-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris (US 2012/0221845 A1) in view of Frank (US 9648134 B2).

Re claim 17, Ferris discloses a method comprising the following:
obtaining a migration request associated with a cloud service hosted in a source cluster, the migration request comprising a scheduled migration time to migrate the cloud service from the source cluster to a target cluster (Fig. 6; abstract; ¶ 33, 35 and 49).  A data payload can be migrated from a host cloud network (source cluster) to a target cloud provider (target cluster) (Abstract).  The data payload migration can be specified (requested) by specifying criteria such as a schedule for the migration (p. ¶ 33, 35 and 49);
migrating, based on the scheduled migration time […], disk data associated with an original instance of the cloud service to a disk associated with a new instance of the cloud service instantiated in the target cluster; and (Fig. 6, steps 612-616; p. 3, ¶ 20)  Migration is performed to migrate the data payload (disk data) from the host storage cloud to the target cloud provider (Fig. 6, steps 612-616).  The cloud providers can instantiate multiple instances of virtual machines on the respective cloud services (p. 3, ¶ 20);
configuring a data operation of the cloud service for a disk associated with the original instance as a data operation for the disk associated with the new instance (p. 8, ¶ 44).  After data has been successfully migrated to disk on one of the host storage clouds (disk associated with the new instance), users can perform data operations for the cloud service that would previously be associated with the original instance, and instead service them at the new instance on the host storage clouds.

Ferris discloses migrating supplemental data that is not a high priority (p. 7, ¶ 37); this suggests that migration data is being prioritized in some way; however, it does not explicitly state migrating in a particular order of priority.  Accordingly, Examiner has provide Boldyrev.

Frank discloses the following: migrating, based on […] a migration priority order, disk data associated with an original instance of the cloud service to a disk associated with a new instance of the cloud service instantiated in the target cluster; and (claim 1)  Migration is performed to migrate data objects (disk data) associated with a source cloud (original instance of the cloud service in a source cluster) to a destination cloud (new instance of the cloud service instantiated in the target cluster).  The migration is based on a prioritized order (migration priority order).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris to utilize a priority order for migration, as in Frank, because it would be applying a known technique to improve a similar method in the same way.  Ferris discloses a method of migrating data between cloud instances.  Frank discloses a similar method of migrating data between cloud instances, which has been improved in a similar way to the claimed invention, to prioritize migration of data based on a prioritization order.  It would have been obvious to modify the cloud migration of Ferris to utilize a prioritization order, as in Frank, because it would yield the predictable improvement of increasing performance and/or reliability by ensuring that the highest priority data is migrated first.

Re claim 18, Ferris and Frank disclose the method of claim 17, and Ferris further discloses the following:
instantiating the new instance in the target cluster (p. 3, ¶ 20).  A new instance is instantiated at the destination (target cluster);
configuring resource components associated with the new instance (p. 1, ¶ 2).  The new instance is instantiated using associated resources;
terminating the original instance at the source cluster; and (p. 4, ¶ 25).  An instance (original instance at the source cluster) can be terminated;
starting, prior to configuring the data operation, the new instance based on the resource components at the target cluster (p. 1, ¶ 2; p. 8, ¶ 44).  Once migration is complete, operations can be configured to execute at the target cluster.  Migration includes configuring the new instance based on resources at the target; accordingly, by the time the target cluster is ready to execute data operations, the new instance has already been started based on the resource components.

Re claim 19, Ferris and Frank disclose the method of claim 18, and Ferris further discloses that the configuring resource components associated with the new instance comprising configuring the new instance in the target cluster based on configuration information, the configuration information selected from the group consisting of configuration of the original instance and configuration obtained via a pre-configured configuration interface (p. 7, ¶ 40).  The configuration is based on configuration data; since the configuration data has already been configured and then received at the point of configuration of the new instance, it is pre-configured.

Re claims 25-27, Ferris and Frank disclose the methods of claims 17-19 above, respectively; accordingly, they also disclose non-transitory computer readable storage media storing instructions implementing those methods, as in claims 25-27, respectively (See Frank, claim 16).

Re claim 30, Ferris and Frank disclose the computer-readable storage medium of claim 25, and Frank further discloses the following:
configuring, in response to determining that data involved in the data request does not exist in the disk associated with the new instance, the migration priority of the data involved in the data request to a high migration priority, wherein the migration priority comprises at least a low migration priority and the high priority; and (claim 1).  If data is to be migrated, then it is determined that the data does not yet exist in the disk associated with the new instance.  It is migrated according to a prioritized order.  As noted above, the terms “high migration priority” and “low migration priorities” are indefinite relative terms.  Examiner interprets the most prioritized data to be “high priority” and the least prioritized data to be “low priority”;
migrating the disk data associated with the original instance to the disk associated with the new instance of the cloud service instantiated in the target cluster in descending order of migration priorities (claim 1).  The data is migrated from the original instance to the new instance in the prioritized order (in descending order of migration priorities).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Ferris and Frank, for the reasons noted in claim 17 above.

Re claims 31-33, Ferris and Frank disclose the methods of claims 17-19 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 31-33, respectively (See Frank, claim 9).

Re claim 36, Ferris and Frank disclose the computer-readable storage medium of claim 30 above; accordingly, they also disclose an electronic devices implementing that storage medium, as in claim 36 (See Frank, claim 9).

Claims 20-21, 28-29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris in view of Frank, further in view of Clifton et al (US 2016/0292180 A1).

Re claim 20, Ferris and Frank disclose the method of claim 17, and Ferris further discloses that the migrating disk data associated with the original instance of the cloud service to the disk associated with the new instance of the cloud service instantiated in the target cluster (p. 3, ¶ 20).  See claim 17 above.

	Ferris and Frank do not specifically disclose that migrating data comprises splitting data into blocks or mirroring images, and migrating them.

Clifton discloses one or more of: splitting the data disk associated with the original instance into at least one data block, and copying the disk data associated with the original instance to the disk associated with the new instance in the form of data blocks; and splitting the disk data associated with the original instance into at least one data block, generating a data mirroring image corresponding to each data block, and copying the disk data associated with the original instance to the disk associated with the new instance via data mirroring (p. 4, ¶ 47-51).  The data is migrated from one storage device (original instance) to another storage device (new instance) by migrating blocks which are mirrored (mirroring images).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris (combined with Frank) to migrate data in units of blocks and/or mirroring images, as in Clifton, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Ferris (combined with Frank) disclose a method of migrating data between cloud instances, which is ready for the improvement of using blocks and/or mirroring images as units of data to be transferred.  Clifton discloses performing synchronization (migration) in units of blocks of mirrored data (mirroring images), which is applicable to the migration of Ferris (combined with Frank).  It would have been obvious to use data blocks/mirroring images as migration units of Ferris (combined with Frank), as in Clifton, because it would yield the predictable result of allowing data to be transferred in discrete units.

Re claim 21, Ferris, Frank, and Clifton disclose the method of claim 20, and Clifton further discloses the data block being configured with a flag bit for marking whether the data block has been copied, the method further comprising: comparing data copied to the disk associated with the new instance with the data associated with the original instance based on the flag bit; and determining a copying progress of the disk data associated with the original instance based on the result of the comparing (pp. 2-3, ¶ 47-53).  The data blocks are marked with a flag bit to indicate that they have been synchronized (have been copied); the flag bits can be compared (comparing data in the new instance with data in the original instance) to determine a copying progress for the data.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris (combined with Frank) to flag migrated data and check progress of the migration, as in Clifton, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Ferris (combined with Frank) disclose a method of migrating data between cloud instances, which is ready for the improvement of flagging transferred data.  Clifton discloses performing synchronization (migration) in units of blocks of mirrored data (mirroring images), and flagging the blocks that have been synchronized, which is applicable to the migration of Ferris (combined with Frank).  It would have been obvious to use flag data blocks/mirroring images that have been migrated in Ferris (combined with Frank), as in Clifton, because it would yield the predictable result of allowing the progress of the migration to be tracked.

Re claims 28-29, Ferris, Frank, and Clifton disclose the methods of claims 20-21 above, respectively; accordingly, they also disclose non-transitory computer readable storage media storing instructions implementing those methods, as in claims 28-29, respectively (See Frank, claim 16).

Re claim 34-35, Ferris, Frank, an Clifton disclose the methods of claims 20-21 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 34-35, respectively (See Frank, claim 9).

Claim 22-24 is rejected under 35 U.S.C. 103 as being unpatentable over Ferris in view of Frank, further in view of Misra et al (US 2017/0142217 A1).

Re claim 22, Ferris and Frank disclose the method of claim 17, and Ferris further discloses a cloud service (Fig. 6), as well as transferring a data request from a […] original instance to the […] new instance for processing (p. 8, ¶ 44), but do not specifically disclose a processing queue.

Misra discloses enqueuing a data request comprising a data operation of the [..] service for the disk associated with the new instance to a processing queue of the new instance for processing (p. 4, ¶ 33).  Requests at each node (instance) can be held in a queue (enqueued in a processing queue)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data system of Ferris (combined with Frank) to queue requests, as in Misra, because it would be applying a known technique to improve a known method ready for improvement to yield predictable results.  Ferris (combined with Frank) discloses directing disk requests to clusters, which is ready for the improvement of queueing requests.  Misra discloses the improvement of queueing requests, which is applicable to the storage system of Ferris (combined with Frank).  It would have been obvious to add a request queue from Misra to the storage system of Ferris (combined with Frank), because it would yield the predictable result of allowing multiple requests to be stored an executed in order.

Re claim 23, Ferris, Frank, and Misra disclose the method of claim 22, and Frank further discloses the following:
configuring, in response to determining that data involved in the data request does not exist in the disk associated with the new instance, the migration priority of the data involved in the data request to a high migration priority, wherein the migration priority comprises at least a low migration priority and the high priority; and (claim 1).  If data is to be migrated, then it is determined that the data does not yet exist in the disk associated with the new instance.  It is migrated according to a prioritized order.  As noted above, the terms “high migration priority” and “low migration priorities” are indefinite relative terms.  Examiner interprets the most prioritized data to be “high priority” and the least prioritized data to be “low priority”;
migrating the disk data associated with the original instance to the disk associated with the new instance of the cloud service instantiated in the target cluster in descending order of migration priorities (claim 1).  The data is migrated from the original instance to the new instance in the prioritized order (in descending order of migration priorities).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris (combined with Misra) to utilize a priority order for migration, as in Frank, because it would be applying a known technique to improve a similar method in the same way.  Ferris (combined with Misra) discloses a method of migrating data between cloud instances.  Frank discloses a similar method of migrating data between cloud instances, which has been improved in a similar way to the claimed invention, to prioritize migration of data based on a prioritization order.  It would have been obvious to modify the cloud migration of Ferris (combined with Misra) to utilize a prioritization order, as in Frank, because it would yield the predictable improvement of increasing performance and/or reliability by ensuring that the highest priority data is migrated first.
 
	Re claim 24, Ferris, Frank, and Misra disclose the method of claim 23, and Frank further discloses determining whether data involved in the data request exists in the disk associated with the new instance; and in response to determining that the data involved in the data request does not exist in the disk associated with the new instance, migrating the data of the high migration priority from the disk associated with the original instance to the disk associated with the new instance, and performing the data operation comprised in the data request for the disk associated with the new instance upon completion of migration (claim 1).  In response to a write request to data that is prioritized for migration, the data is migrated to the destination (new instance), and the write request is held until migration is completed, at which point it can be performed at the new instance.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 1-12 filed 01/21/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

1.	Re claims 23-24, 30, and 36, Applicant argues that the amended claims are sufficient to obviate Examiner’s rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  For more details, Applicant is directed to Examiner’s rejections under 35 USC § 112(b) above.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 17, 25, and 31, Applicant argues that the claims are allowable over Ferris and Frank, for 4 reasons.

First, Applicant argues that Ferris and Frank do not disclose the limitation “obtaining a migration request associated with a cloud service hosted in a source cluster, the migration request comprising a scheduled migration time to migrate the cloud service from the cluster to a target cluster”.  In particular, Applicant argues that Ferris does not disclose a scheduled migration time to migrate the cloud service, because it allegedly only discloses scheduling a time to migrate data from the data distribution service to the storage clouds.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, the data distribution service itself can be considered a “cloud service hosted on a source cluster”, as it is capable of independently hosting cloud services for time periods before they are ultimately migrated to a target cloud cluster (¶ 35 and 38), and may be made available to subscribers as an independent service or access point (¶ 33).  Second, even assuming, arguendo, that this were not the case, Ferris further discloses that the migration tool, which migrates services from a source to a target cloud cluster, can utilize scheduling (scheduled migration time) to determine when to perform the migration (¶ 49).  Furthermore, it is noted that, contrary to Applicant’s assertion, Applicant has not actually claimed “transmitting a schedule to a cloud service”; rather, Applicant has merely claimed “obtaining a migration request”, the migration request containing a scheduled migration time.

Second, Applicant argues that Frank does not disclose “a migration priority order”.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Applicant argues that “Frank describes an internal ordering of object priorities during a migration, but not a migration priority order (e.g., the order of the entire migration itself)”.  Examiner disagrees.  Applicant has not specifically defined “migration priority order” in such a way that would preclude the prioritized order of Frank, which is used to determine at least one data object to be migrated, from being interpreted as a “migration priority order”.  Applicant further argues that “since the scheduling in Ferris is not cloud-cloud and only used for host-cloud transfers, there are no competitors in Ferris and thus there is no concept of “priority” among transfers.  Examiner disagrees, for 2 reasons.  First, as noted in Examiner’s first argument above, Applicant’s cloud-cloud vs host/cloud distinction is unpersuasive, as Ferris both discloses that the Data distribution service can host cloud data for a period of time before its ultimate transfer (¶ 35 and 38), and discloses migration from a source cloud to a target cloud (Figs. 4 and 6; ¶ 49).  Second, Applicant has not specifically claimed “competitors” to migrating data; data can be prioritized for migration for any number of reasons; merely deciding to migrate a first piece of data before a second one can be considered “prioritizing” the first piece of data, regardless of whether something else is “competing” for said data.

Third, Applicant argues that Ferris does not disclose a “cloud service [be] hosted in a source cluster” and migrating “the cloud service from the source cluster to a target cluster”.  Again, Applicant argues that Ferris only teaches migration from the data distribution service to a cloud instance, and the data distribution service allegedly cannot host a service.  In response, Applicant’s third argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, as noted in Examiner’s arguments above, the data distribution center can actually be independently deployed as a service point (¶ 33, 35, and 38).  Second, Ferris also discloses migration from a source cloud to a target cloud (Figs. 4 and 6; ¶ 49).

Fourth, Applicant argues that Ferris and Frank are concerned with the underlying transfer of data objects, not entire services.  In response, Applicant’s fourth argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, Applicant has not claimed “cloud service” in such a way that would preclude the hosting of cloud storage data as being a “cloud service” (i.e. the service is providing access to cloud storage; after data has been migrated, the service of providing access to that data has also migrated).  Second, even assuming, arguendo, that hosting data could not be considered a “cloud service”, Ferris also discloses that data can be used in the cloud service to instantiate services (¶ 2), and further discloses that sets of data can comprise services (¶ 31).

Re all claims not specifically argued, Applicant is directed to Examiner’s comments re independent claims 17, 25, and 31 above.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 05/03/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 17-36 have received an action on the merits and are subject to final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132